NO. 07-08-0243-CR; 07-08-0244-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL D

                                 MARCH 26, 2009
                         ______________________________

                      JERRY RONALD HOLLAND, APPELLANT

                                         V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

            NOS. 19392-A and 19393-A; HONORABLE HAL MINER, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Through two indictments, appellant Jerry Ronald Holland was charged with eight

counts of indecency with a child.1 A jury convicted him on each count and assessed

punishment at ten years in prison and a $2,000 fine on each count. The court imposed

concurrent sentencing. Appellant timely filed a notice of appeal. His court-appointed

appellate counsel has filed a motion to withdraw from representation supported by an




      1
          Tex. Penal Code Ann. § 21.11 (Vernon 2003).
Anders2 brief. We will grant counsel’s motion to withdraw and affirm the judgments of the

trial court.


        Evidence presented at trial showed appellant, age seventy, improperly touched two

females, then ages six and nine. The victims were cousins of appellant’s granddaughter.

The evidence included appellant’s written statement to police and a recorded interview with

an officer, and included trial testimony of the victims and a sexual assault nurse examiner.

Appellant also testified, seeking to clarify some of his statements to police.


        In the Anders brief supporting his motion to withdraw, appellant’s court-appointed

counsel analyzed the evidence adduced at trial. He certified that after reviewing the entire

record and conducting research he could find no reversible error and in his opinion the

appeal was frivolous. Counsel also filed with this court a copy of a letter to appellant

transmitting the motion to withdraw and the Anders brief and notifying appellant of the right

to file a pro se response. The letter also offered a copy of the record for appellant. See

Johnson v. State, 885 S.W.2d 641, 646-47 (Tex.App.–Waco 1994, pet. refused), modified

in part by Wilson v. State, 955 S.W.2d 693 (Tex.App.–Waco 1997, no pet.). This court

also has advised appellant by letter of his right to file a response to his attorney’s Anders

brief. Appellant did not file a pro se response.


        When court-appointed counsel files a motion to withdraw and a brief in which he

concludes no arguable grounds for appeal exist, we review the record and make an

independent determination. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400 (the appellate

        2
            Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
court, and not counsel, after full examination of the record, determines whether the case

is “wholly frivolous”); accord Bledsoe v. State, 178 S.W.3d 824, 826 (Tex.Crim.App. 2005);

Mitchell v. State, 193 S.W.3d 153, 155 (Tex.App.–Houston [1st Dist.] 2006, no pet.). If,

from our review of the record, we find arguable grounds for appeal, we will abate the

appeal, remand the case to the trial court, and allow withdrawal of court-appointed counsel.

Bledsoe, 178 S.W.3d at 826-27; Mitchell, 193 S.W.3d at 156. If we determine from our

independent review of the entire record that the appeal is wholly frivolous, we may affirm

the trial court’s judgment by issuing an opinion explaining that we reviewed the record and

found no arguable grounds for appeal. Bledsoe, 178 S.W.3d at 826-27; Mitchell, 193
S.W.3d at 156. An appellant may challenge a court of appeal’s finding of no arguable

grounds for appeal by a petition for discretionary review filed in the Court of Criminal

Appeals. Bledsoe, 178 S.W.3d at 827 & n.6; Mitchell, 193 S.W.3d at 156.


       After reviewing counsel’s Anders brief, we conducted our own review of the entire

record. We find no arguable grounds for appeal. Accordingly, the motion of appellant’s

counsel to withdraw is granted3 and the judgments are affirmed.



                                                        James T. Campbell
                                                             Justice


Do not publish.



       3
       Counsel shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant’s right to file a
pro se petition for discretionary review. See Tex. R. App. P. 48.4.


                                             3